Citation Nr: 0611197	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-16 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Title 38, United States Code, Chapter 35.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  The veteran died in May 1996.  The appellant is the 
veteran's widow.

The instant appeal arose from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, that denied the benefits 
sought on appeal.  

In VA Form 21-4138, dated April 2004, the appellant alleges 
the veteran's death was caused by malpractice of the treating 
physicians at the VAMC in Alexandria, Louisiana.  However, 
this matter is not currently before the Board because it has 
not been prepared for appellate review.  Accordingly, this 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The veteran's death certificate showed he died in May 
1996 of ischemic cardiomyopathy with angina, with refractory 
congestive heart failure and malnutrition as contributing 
conditions.

3.  Ischemic cardiomyopathy with angina was not manifested 
during service or within one year of separation from service, 
and is not shown to be causally or etiologically related to 
service.

4.  The veteran did not die of a service connected disability 
and was not evaluated as permanently and totally disabled for 
a period of 10 years prior to his death.


CONCLUSIONS OF LAW

1.  Ischemic cardiomyopathy with angina was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

2.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met.  38 U.S.C.A. 
§ 3501(a)(1) (West 2002); 38 C.F.R. § 21.3021(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

The appellant in this case is seeking to establish 
entitlement to DIC benefits by demonstrating that the cause 
of the veteran's death was related to service.  To do so, 
under applicable law, a claimant of DIC benefits under 
38 U.S.C.A. § 1310 must establish that a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The principal cause of death is one 
which singularly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
review of the medical evidence associated with the file 
reveals no complaints of, treatment for, or diagnosis of a 
heart disorder during active service.  His entrance and 
separation examinations revealed no abnormalities, and the 
veteran reported no symptoms of heart problems during his 
time in Vietnam. To the contrary, in April 1968 the veteran 
reported that he had never had heart trouble or abnormal 
blood pressure.  

In addition, the veteran's heart disease did not become 
manifest to a compensable degree within one year from 
separation.  The veteran was first diagnosed with 
arteriosclerotic heart disease with coronary artery disease 
in December 1988.  Medical records subsequent to this 1988 
diagnosis contain no opinion that the veteran's cause of 
death was in any way related to service.  For all of the 
above reasons, the appellant's claim for service connection 
for the veteran's cause of death is denied.

Dependents' Educational Assistance (DEA) under Title 38, 
U.S.C., Chapter 35.

Under applicable laws and regulations, a person eligible for 
Chapter 35 educational assistance is defined as a surviving 
spouse of a veteran who (1) died of a service-connected 
disability, or (2) died while having a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability, arising out of active military, naval, 
or air service after the beginning of the Spanish-American 
war.  38 U.S.C.A. § 3501(a)(1)(B)(D); 38 C.F.R. 
§ 21.3021(a)(2).  

The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
While the appellant meets the definition of a surviving 
spouse, 38 C.F.R. §§ 3.1(j), 3.50(b), 3.807, the evidence 
does not show the veteran ever had a service connected 
disability, or consequently, that he died of a service 
connected disability or of one evaluated as total and 
permanent in nature.  Since the requirements for eligibility 
have not been met, the appellant is not entitled to VA 
educational assistance under Chapter 35. 

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in June 2003.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, No. 01-1917 
(U.S. Vet App. Mar 3, 2006), since this decision affirms the 
RO's denial of the benefits sought, the appellant is not 
prejudiced by the failure to provide her that further 
information.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have been kept apprised 
of the RO's actions in this case by way of the Statement of 
the Case, and have been informed of the evidence considered, 
the pertinent laws and regulations, and the rationale for the 
decision reached in denying the claim.  The appellant and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
claim.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Benefits available via Dependents' Educational Assistance 
(DEA) under Title 38, United States Code, Chapter 35, are 
denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


